Citation Nr: 1216284	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-07 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bone cancer.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to the service-connected right shoulder disability.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981 and from June 1983 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a March 2011 written statement, the Veteran requested that his claims file be transferred to the RO in Nashville, Tennessee, which request was accomplished.

In March 2012, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for fibromyalgia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  There is no current diagnosis of bone cancer.

2.  In February 2006, the RO denied the Veteran's claim of entitlement to service connection for fibromyalgia.

3.  Evidence received since the February 2006 decision is neither cumulative nor redundant of the evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia, and raises a reasonable possibility of substantiating the claim..


CONCLUSIONS OF LAW

1.  Bone cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The RO's February 2006 denial of service connection for fibromyalgia is final.  38 § U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

3.  As pertinent evidence received since the RO's February 2006 denial is new and material, the criteria for reopening the claim for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

First, the Board notes that, with regard to the Veteran's application to reopen his claim of entitlement to service connection for fibromyalgia, this claim is granted herein, and no discussion of the duties to notify or assist, with regard to this claim, is necessary.

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case, VCAA duty to notify, including the Dingess/Hartman requirements noted above, were satisfied through a November 2007 letter, which was issued prior to the initial adjudication of the claim in July 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained service and all pertinent VA treatment records identified by the Veteran. 

The Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for bone cancer, and the Board finds that one is not necessary.  In this case, as will be explained below, there is no lay or medical evidence suggesting that the Veteran has a diagnosis of bone cancer and, in fact, the Veteran has stated that this is not the claim he is seeking.  Therefore, a VA examination is not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's and his attorney's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Service Connection for Bone Cancer

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for malignant tumors may be presumed if they became manifest to a compensable degree during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection requires a disability due to disease or injury (underlying pathology).  In the absence of an identified disease or injury, service connection may not be granted.  In this case, there is no in-service or post-service evidence suggesting that the Veteran has bone cancer.  While the Veteran raised and perfected an appeal of this claim, a June 2010 report of contact shows that he stated that he had not filed a claim of entitlement to service connection for bone cancer and instead wanted to pursue a claim of entitlement to service connection for blood cancer.

There is no lay or medical evidence of record suggesting that the Veteran has bone cancer, and his attorney acknowledged during the March 2012 Board hearing that there was not much evidence to support that claim and focused the testimony on the other claims.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  

The Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the Veteran's claim for service connection for bone cancer, since there is no evidence of a current disability or diagnosis.  The doctrine of reasonable doubt has been considered but, as the preponderance of the evidence is against the claim, it is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, service connection for bone cancer is not warranted.


New and Material Evidence for Fibromyalgia

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a February 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for fibromyalgia, stating that there was no evidence to show that it was related to his service-connected right shoulder strain or that it began during service.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

Dated subsequently to this rating decision, an August 2009 VA outpatient treatment record shows an impression of fibromyalgia, with a notation that the diagnosis was made in 1990, but there were antecedent symptoms that suggested that the fibromyalgia may have begun in the military.

Furthermore, in a January 2010 VA treatment record, a physician indicated that the Veteran had a history and physical examination consistent with fibromyalgia syndrome.  His development of fibromyalgia after an upper extremity injury was consistent with pathophysiology of fibromyalgia, and it was likely that he developed fibromyalgia after his service-connected injury.

The Board finds that these two statements, taken together and presumed credible, see Justus v. Principi, supra, constitute new and material evidence.  Specifically, they are neither cumulative nor redundant and raise a reasonable possibility of substantiating the claim, as the records suggest a possible relationship between the Veteran's fibromyalgia and his service-connected right shoulder disability and also suggest that his fibromyalgia may have had its onset during his service.  Therefore, the claim for service connection for fibromyalgia must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for fibromyalgia, to include as secondary to the service-connected right shoulder disability; to this extent, the appeal is granted.


REMAND

The Board finds that a remand is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for fibromyalgia.  While there are two records suggesting that the Veteran's fibromyalgia may be related to his service-connected right shoulder disability or may have begun during service, both opinions are too vague or equivocal to serve as the basis for a decision on this claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that a causal relationship is possible.  See, e.g., Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  Therefore, the Board finds that the Veteran is entitled to a VA examination to determine whether his fibromyalgia is related to service.

The Board finds that the Veteran's claim of entitlement to a TDIU cannot be finally adjudicated at this time, because the Veteran's claim of entitlement to service connection for fibromyalgia is still pending.  The outcome of that claim could affect the Veteran's total disability rating.  It is, therefore, inextricably intertwined with the still-pending claim.  As such, this claim must be remanded at this time, pending development and adjudication of the Veteran's claim of entitlement to service connection for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein. 

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for fibromyalgia, to include as secondary to his right shoulder disability.  

The claims file should be provided to the examiner for review.  The examiner is asked to specifically review the statements by VA physicians that are contained in August 2009 and January 2010 outpatient records.

The August 2009 VA outpatient treatment record shows an impression of fibromyalgia, with a notation that the diagnosis was made in 1990, but there were antecedent symptoms that suggested that the fibromyalgia may have begun in the military.

The January 2010 VA treatment record indicates that the Veteran had a history and physical examination consistent with fibromyalgia syndrome.  His development of fibromyalgia after an upper extremity injury was consistent with pathophysiology of fibromyalgia, and it was likely that he developed fibromyalgia after his service-connected injury.

The examiner is asked to examine the Veteran and provide an opinion as to whether it is at least as likely as not that fibromyalgia, if diagnosed, is related to the Veteran's active service, to include as secondary to his service-connected right shoulder disability.

The examiner should also offer a separate opinion as to whether it is at least as likely as not that fibromyalgia was aggravated beyond its natural progression by the service connected right shoulder disability.

If the examiner finds that fibromyalgia was aggravated, but not caused, by the right shoulder disability, he should, to the extent possible, indicate the baseline level of severity of the fibromyalgia and the extent of the aggravation.

The examiner is asked to provide a rationale for all opinions given.

3.  Following the adjudication of the claim of entitlement to service connection for fibromyalgia, readjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


